Exhibit 10.30

AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of April 16, 2010, is entered into among WORTHINGTON RECEIVABLES CORPORATION,
a Delaware corporation, as Seller (the “Seller”), WORTHINGTON INDUSTRIES, INC.,
an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS OF THE VARIOUS
PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as defined below)
(each, a “Purchaser Group” and collectively, the “Purchaser Groups”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrator (the “Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendment to Agreement.

2.1 Paragraph 3(c) of Exhibit IV to the Agreement is hereby amended and restated
in its entirety to read as follows:

Not less than one member of the Seller’s Board of Directors shall be an
individual who (A) has (1) prior experience as an independent director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (2) at least
three years of employment experience with Amacar Group, L.L.C., Lord Securities
Corporation, Global Securitization Services LLC or one or more other nationally
recognized entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities
(each, a “Securitization Management Provider”), (B) is employed by a
Securitization Management Provider , (C) is reasonably acceptable to the
Administrator as evidenced in a writing executed by the Administrator and (D) is
not, and has not been for a period of five years prior to his or her appointment
as an Independent Director of the Seller: (1) a stockholder (whether direct,
indirect or beneficial), customer, advisor or supplier of Worthington or any of
its respective Affiliates, (2) a director, officer, employee, partner, manager,
attorney, affiliate, associate or consultant of Worthington or any of its
Affiliates (Worthington and its Affiliates other than the Seller being
hereinafter referred to as the “Parent Group”), (3) a person related to any
person referred to in clauses (1) or (2) above, (4) a person or other entity
controlling or under common control with any such stockholder, partner, manager,
customer, supplier, employee, officer or director or (5) a trustee, conservator
or receiver for any member of the Parent Group (such an individual meeting the
requirements set forth above, the “Independent Director”). It being understood
that, as used in this



--------------------------------------------------------------------------------

paragraph (c), “control” means the possession directly or indirectly of the
power to direct or cause the direction of management policies or activities of a
person or entity whether through ownership of voting securities, by contract or
otherwise. The certificate of incorporation of the Seller shall provide: (i) for
the same definition of “Independent Director” as set forth above, (ii) that the
Seller’s Board of Directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Seller unless
the Independent Director shall approve the taking of such action in writing
before the taking of such action, (iii) that the provisions described in clauses
(i) and (ii) cannot be amended without the prior written consent of the
Independent Director and (iv) the provisions described in clauses (i), (ii) and
(iii) may not be amended without the prior written consent of the Agent;

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of: counterparts of: (a) this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto,
(b) a fully executed copy of an amendment to the Certificate of Incorporation
for the Seller in form and substance satisfactory to the Administrator in its
commercially reasonable discretion and (c) such other documents, instruments,
agreements and opinions as the Administrator may request.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than
Section 5-1401 of the New York General Obligations Law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES

CORPORATION, as Seller

By:

 

/s/    Dale T. Brinkman

Name:

 

Dale T. Brinkman

Title:

 

Vice President & Secretary

 

 

WORTHINGTON INDUSTRIES, INC.,

as Servicer

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Vice President & Treasurer



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC

By:

 

/s/    Doris J. Hearn

Name:

 

Doris J. Hearn

Title:

 

Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/    William P. Falcon

Name:

 

William P. Falcon

Title:

 

Vice President